     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                              ) Case No.
10
     TERRY FABRICANT, individually            )
11   and on behalf of all others similarly    ) CLASS ACTION
     situated,                                )
12
                                              ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                               ) OF:
14                                            )
            vs.                               )    1. NEGLIGENT VIOLATIONS
15                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
16   AUSTIN BUSINESS FINANCE, LLC, )                     ACT [47 U.S.C. §227(b)]
     d/b/a GET BACKD and DOES 1               )    2.    WILLFUL VIOLATIONS
17                                                       OF THE TELEPHONE
     through 10, inclusive, and each of them, )          CONSUMER PROTECTION
18                                            )          ACT [47 U.S.C. §227(b)]
19   Defendant.                               )
                                              )
20                                            ) DEMAND FOR JURY TRIAL
21                                            )
                                              )
22
                                              )
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
                                              )
27
          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                             CLASS ACTION COMPLAINT
                                         -1-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                 NATURE OF THE CASE
 4           1.      Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of AUSTIN BUSINESS FINANCE,
 7   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 8   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
10                                JURISDICTION & VENUE
11           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant, a
14   Texas limited liability company. Plaintiff also seeks up to $1,500.00 in damages
15   for each call in violation of the TCPA, which, when aggregated among a proposed
16   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
18   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
19   jurisdiction.
20           3.      Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. 1391(b) because a substantial portion
22   of the events giving rise to the claim occurred in this District.
23                                          PARTIES
24           4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
25   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
26   (39).
27           5.      Defendant, AUSTIN BUSINESS FINANCE, LLC (“Defendant”) is
28   business lending company, and is a “person” as defined by 47 U.S.C. § 153 (39).


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 3 of 9 Page ID #:3




 1         6.     The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9         7.     Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                              FACTUAL ALLEGATIONS
16         8.     Beginning in or around October 2019, Defendant contacted Plaintiff
17   on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
18   Plaintiff to purchase Defendant’s services.
19         9.     Defendant contacted or attempted to contact Plaintiff from telephone
20   number (512) 675-2480.
21         10.    Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
23         11.    Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.    The telephone number that Defendant, or their agent, called was
26   assigned to a cellular telephone service for which Plaintiff incurs a charge for
27   incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
28         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 4 of 9 Page ID #:4




 1   express consent” to receive calls using an automatic telephone dialing system or an
 2   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 3   227(b)(1)(A).
 4          14.     These telephone calls by Defendant, or its agents, violated 47 U.S.C.
 5   § 227(b)(1).
 6                                  CLASS ALLEGATIONS
 7          15.     Plaintiff brings this action individually and on behalf of all others
 8   similarly situated, as a member of the proposed class (“The Class”). The Class is
 9   defined as follows:
10
                    All persons within the United States who received any
11                  solicitation/telemarketing   telephone      calls    from
12                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
13
                    system or an artificial or prerecorded voice and such
14                  person had not previously consented to receiving such
15
                    calls within the four years prior to the filing of this
                    Complaint through to the date of class certification
16
17          16.     Plaintiff represents, and is a member of, The Class, consisting of all
18   persons within the United States who received any solicitation telephone calls from
19   Defendant to said person’s cellular telephone made through the use of any
20   automatic telephone dialing system or an artificial or prerecorded voice and such
21   person had not previously not provided their cellular telephone number to
22   Defendant within the four years prior to the filing of this Complaint through to the
23   date of class certification.
24          17.     Defendant, its employees and agents are excluded from The Class.
25   Plaintiff does not know the number of members in The Class, but believes the
26   members number in the thousands, if not more. Thus, this matter should be
27   certified as a class action to assist in the expeditious litigation of the matter.
28          18.     The Class is so numerous that the individual joinder of all of its


                                    CLASS ACTION COMPLAINT
                                                -4-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 5 of 9 Page ID #:5




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Class includes thousands of members.         Plaintiff alleges that The Class
 5   members may be ascertained by the records maintained by Defendant.
 6         19.    Plaintiff and members of The Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and The Class members via their cellular telephones thereby causing Plaintiff and
 9   The Class members to incur certain charges or reduced telephone time for which
10   Plaintiff and The Class members had previously paid by having to retrieve or
11   administer messages left by Defendant during those illegal calls, and invading the
12   privacy of said Plaintiff and The Class members.
13         20.    Common questions of fact and law exist as to all members of The
14   Class which predominate over any questions affecting only individual members of
15   The Class. These common legal and factual questions, which do not vary between
16   The Class members, and which may be determined without reference to the
17   individual circumstances of any members, include, but are not limited to, the
18   following:
19                a.    Whether, within the four years prior to the filing of this
20                      Complaint, Defendant made any telemarketing/solicitation call
21                      (other than a call made for emergency purposes or made with
22                      the prior express consent of the called party) to a member of
23                      The Class using any automatic telephone dialing system or any
24                      artificial or prerecorded voice to any telephone number
25                      assigned to a cellular telephone service;
26                b.    Whether Plaintiff and The Class members were damaged
27                      thereby, and the extent of damages for such violation; and
28                c.    Whether Defendant should be enjoined from engaging in such


                               CLASS ACTION COMPLAINT
                                             -5-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 6 of 9 Page ID #:6




 1                      conduct in the future.
 2         21.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The Class.
 6         22.    Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         23.    A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all The Class members is impracticable. Even if every member could afford
12   individual litigation, the court system could not. It would be unduly burdensome
13   to the courts in which individual litigation of numerous issues would proceed.
14   Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each member of The Class.
20         24.    The prosecution of separate actions by individual members of The
21   Class would create a risk of adjudications with respect to them that would, as a
22   practical matter, be dispositive of the interests of the other members not parties to
23   such adjudications or that would substantially impair or impede the ability of such
24   non-party members to protect their interests.
25         25.    Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of The Class as a whole.
28



                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 7 of 9 Page ID #:7




 1
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                   47 U.S.C. §227(b).
 5                                 On Behalf of The Class
 6         26.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-25.
 8         27.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227 (b)(1)(A).
12         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   Plaintiff and The Class members are entitled to an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         29.    Plaintiff and The Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                   47 U.S.C. §227(b)
21                                 On Behalf of The Class
22         30.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-25.
24         31.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         32.    As a result of Defendant’s knowing and/or willful violations of 47


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 8 of 9 Page ID #:8




 1   U.S.C. § 227(b), Plaintiff and The Class members are entitled to an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 3   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4         33.    Plaintiff and The Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6
 7                                PRAYER FOR RELIEF
 8   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 9
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                   47 U.S.C. §227(b)
13                As a result of Defendant’s negligent violations of 47 U.S.C.
14                §227(b)(1), Plaintiff and The Class members are entitled to and
15                request $500 in statutory damages, for each and every violation,
16                pursuant to 47 U.S.C. 227(b)(3)(B).
17                Any and all other relief that the Court deems just and proper.
18
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                   47 U.S.C. §227(b)
23                As a result of Defendant’s willful and/or knowing violations of 47
24                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
25                and request treble damages, as provided by statute, up to $1,500, for
26                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
27                U.S.C. §227(b)(3)(C).
28                Any and all other relief that the Court deems just and proper.


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:21-cv-00085-AB-MAA Document 1 Filed 01/06/21 Page 9 of 9 Page ID #:9




 1
 2         34.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6         Respectfully Submitted this 6th Day of January, 2021.
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                       By: /s/ Todd M. Friedman
 9                                         Todd M. Friedman
10
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
